                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     PETE PANOS,                                         Case No. 18-cv-00492-TSH
                                   7                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   8              v.

                                   9     ORINDA HOLDINGS, LLC, et al.,
                                  10                     Defendants.

                                  11

                                  12            As the ADR unit appointed a mediator on November 27, 2019 and there had been no
Northern District of California
 United States District Court




                                  13   further docket activity, the Court ordered the parties to file a joint status report by February 18,

                                  14   2020. ECF No. 72. In their report, the parties indicated that Plaintiff Pete Panos recently passed

                                  15   away and Plaintiff’s counsel was working to reach his heirs to obtain authority for the next steps.

                                  16   ECF No. 73. Based on the report, the Court ordered the parties to file an updated joint status

                                  17   report by March 18, 2020. ECF No. 74. No update has been received.

                                  18            Accordingly, the Court ORDERS Plaintiff to show cause why this case should not be

                                  19   dismissed for failure to prosecute and failure to comply with court deadlines. Plaintiff shall file a

                                  20   declaration by April 2, 2020. Notice is hereby provided that failure to file a written response will

                                  21   be deemed an admission that Plaintiff does not intend to prosecute, and the case will be dismissed

                                  22   without prejudice. Thus, it is imperative the Court receive a written response by the deadline

                                  23   above.

                                  24            IT IS SO ORDERED.

                                  25

                                  26   Dated: March 19, 2020

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
